Title: From Thomas Jefferson to Jacob Rinker, 27 June 1803
From: Jefferson, Thomas
To: Rinker, Jacob


          
            Sir
                     
            Washington June 27. 1803.
          
          I had only heard generally that my late friend Genl. Zane had directed some mark of his friendship for me in his will; but what it was I never heard, nor does your letter mention particularly. but it is probable a commutation may be proposed, agreeable to both of us. Genl. Zane had a pair of Turkish pistols, with an antient kind of lock. they were entirely dismounted: he made me a present of one, and as I was then at his house on my way to Philadelphia, he asked of me to take the other with me & have it mounted for him. I took it with me: but being unexpectedly sent on from there to France where I staid 6. or 7. years, the pistol went with my baggage. it came back with my baggage in 1790, but I never had an opportunity of sending it to him before his death. it is rather a pity to break the pair by separating them, and if there should be no obstacle I shall be very willing to accept that as the mark of my friend’s affection, in satisfaction of what he has been so kind as to propose. if it is convenient for you to call here, at any time before 1. oclock to-day, I shall be at home and glad to see you. I present my very respectful salutations.
          
            Th: Jefferson
          
        